Citation Nr: 0818327	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for a cervical 
spine disability:  20 percent for orthopedic manifestations, 
and 10 percent each for numbness of each upper extremity as 
neurological manifestations.  

2.  Entitlement to a higher initial ratings for lumbar spine 
disability:  10 percent for orthopedic manifestations, and 10 
percent for numbness of each lower extremity as neurological 
manifestations.    

3.  Entitlement to an initial, compensable rating for 
residuals of excisions of basal cell carcinoma.

4.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder arthritis.  


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
2004.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO in 
Washington, DC, inter alia, granted service connection for 
sleep apnea, rated 30 percent disabling, herniated disc with 
shoulder and neck pain, rated 10 percent disabling, disc 
bulge, low back, rated 10 percent disabling, seborrheic 
dermatitis, rated 10 percent disabling, basal cell carcinoma, 
rated noncompensable, and right shoulder condition, adhesive 
capsulitis, rated noncompensable.  All of the grants of 
service connection were effective September 1, 2004.  The 
September 2004 rating decision also denied service connection 
for bilateral foot problems.  In October 2004, the veteran 
filed a notice of disagreement (NOD) with the denial of 
service connection for foot problems.  In November 2004, the 
veteran filed an NOD with the initial ratings assigned for 
his service-connected sleep apnea, cervical spine disability, 
low back disability, seborrheic dermatitis, basal cell 
carcinoma, and a right shoulder condition.  

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Roanoke, Virginia; hence, that 
RO now has jurisdiction over the appeal.  In an April 2005 
rating decision, the RO in Roanoke granted an increased 
rating of 50 percent for sleep apnea, effective November 14, 
2004.  

A statement of the case (SOC) regarding the claims for higher 
initial ratings for the veteran's cervical spine disability, 
lumbar spine disability, basal cell carcinoma, seborrheic 
dermatitis, and the right shoulder condition, and the claim 
for service connection for bilateral plantar fasciitis was 
issued in April 2005, however, the notice letter accompanying 
the April 2005 SOC informed the veteran that the SOC was not 
the Decision Review Officer's (DRO's) final review, but that, 
rather, an examination was being scheduled and, once the 
additional development was complete, all of the evidence of 
record would be reviewed by the DRO.  The letter informed the 
veteran that, because the DRO would make another decision, he 
did not have to file his substantive appeal, but would have 
60 days after the DRO's decision was made, or the remainder, 
if any, of the one-year period from the date of notice of the 
September 2004 rating decision, whichever period was greater.  

In a September 2005 rating decision, the RO, inter alia, 
granted service connection for numbness in the right and left 
upper extremities, rated 10 percent each, as secondary to the 
service-connected disability of herniated disc, cervical 
spine, and for numbness in the right and left lower 
extremities, rated 10 percent each, as secondary to the 
service-connected disability of disc bulge, lumbar spine.  
All of the grants of service connection were also effective 
September 1, 2004.  Because the rating schedule authorizes 
separate ratings for orthopedic and neurological 
manifestations of disabilities of the spine, and the RO has 
granted such separate ratings for neurological manifestations 
during the pendency of the appeal, the Board has 
recharacterized the issues for higher initial ratings for 
disabilities of the cervical and lumbar spines as including 
numbness in the upper and lower extremities, respectively, as 
part of the overall matters of increase for each disability.  

In a March 2006 rating decision, the RO granted higher 
initial ratings of 60 percent for seborrheic dermatitis, 20 
percent for herniated disc of the cervical spine, 10 percent 
for right shoulder arthritis, and granted service connection 
for bilateral plantar fasciitis.  The grant of service 
connection for bilateral plantar fasciitis represents a full 
grant of that claim.  The rating decision noted that the RO 
considered the grant of an initial 60 percent rating for 
seborrheic dermatitis a full grant of the benefit sought on 
appeal because it was the highest rating available under the 
assigned diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806 (2007).  The Board notes that, in 
communications from the veteran and his representative since 
the March 2006 rating decision, there has been no challenge 
to the assignment of the 60 percent rating for seborrheic 
dermatitis, thus indicating that the veteran was not seeking 
an even higher rating, either pursuant to a different 
diagnostic code or on an extraschedular basis.  See A.B. v. 
Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  

Also in March 2006, the RO issued a supplemental SOC (SSOC), 
addressing the claims for higher initial ratings remaining on 
appeal.  A March 2006 deferred rating decision indicates that 
the March 2006 SSOC is actually a final DRO SOC, because no 
final DRO decision had been issued previously.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2006.  

In a May 2006 rating decision, the RO granted a 50 percent 
rating for sleep apnea from September 1, 2004, the date of 
the grant of service connection.  The Board notes that, in 
his November 2004 NOD, the veteran limited his claim to 
entitlement to an initial 50 percent rating for sleep apnea.  
A.B., 6 Vet. App. at 39.  Thus, the initial rating of 50 
percent established in the May 2006 rating decision 
constitutes a full grant of that claim.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection, 
the Board has characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although higher initial ratings have been assigned 
for a herniated disc of the cervical spine and right shoulder 
arthritis, because higher ratings are available, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claims for higher ratings for these 
disabilities remain viable on appeal.  Id.; see also A.B., 6 
Vet. App. at 38.  

The Board's decision addressing the claim for an initial 
rating in excess of 10 percent for right shoulder arthritis, 
is set forth below.  The remaining claims on appeal addressed 
in the remand following the order; these matters are being 
remanded to the RO Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Since the September 1, 2004 effective date of the grant 
of service connection, the veteran's right shoulder arthritis 
has been manifested by limitation of flexion and abduction to 
no less than 160 degrees, with complaints of pain.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for arthritis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2004 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for a bilateral shoulder condition (the claim at the time).  
This letter also notified the veteran of what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  
Thereafter, the veteran was afforded the opportunity to 
respond.  After the grant of service connection for a right 
shoulder condition, and the filing of the veteran's NOD, the 
April 2005 SOC provided notice of the criteria for a higher 
rating and reflects adjudication of the claim for a higher 
initial rating for the service-connected right shoulder 
disability.  

While the RO has not provided a notice letter specific to the 
claim for a higher rating for service-connected right 
shoulder arthritis, given the above, and because the 
appellant has demonstrated a clear understanding of what is 
needed to substantiate the claim for higher rating, the Board 
finds that the appellant is not shown to be prejudiced by 
this omission.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively n the processing of his or her claim).  

The claims file reflects that the veteran had actual 
knowledge of the information and evidence needed to support 
his claim for a higher rating.  Specifically, in his April 
2006 substantive appeal, the veteran stated that he is right-
handed and, because of his service-connected right shoulder 
disability, he had to adapt to what his arm would permit.  
For example, he indicated that aggressively extending his 
arm, such as to start a lawn mower or throw a ball would 
cause significant pain.  While the veteran made no statements 
regarding the effect of his right shoulder condition on 
employment, the Board notes that during a June 2005 VA 
psychiatric examination the veteran reported that he had been 
unemployed since separation from service by choice, stating 
that he needed a break.  
 
Further, although the appellant has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim for a higher initial rating, the claims 
file reflects that the appellant has submitted evidence in 
support of his claim. Given that fact, as well as the RO's 
instructions to him, the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield, 20 
Vet. App. at 543.   

Regarding Dingess/Hartman, the Board notes, as indicated 
above, that the April 2005 SOC provided notice of the 
criteria for a higher rating (which is sufficient for 
Dingess/Hartman).  In a July 2006 letter, the RO notified the 
veteran regarding the assignment of disability ratings and 
effective dates.  However, the timing of this notice-after 
the last adjudication of the claim-is not shown to prejudice 
the veteran.  As the Board's decision herein denies an 
initial rating in excess of 10 percent for right shoulder 
arthritis, no effective date or higher rating is being, or is 
to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
medical records and the report of a June 2005 VA examination.  
Also of record and considered in connection with the appeal 
are various statements provided by the veteran and his 
representative, on his behalf.  The Board also notes that 
there record presents not basis for further development or RO 
adjudication of the claim herein decided.

As will be discussed below, the claim for a higher initial 
rating for lumbar spine disability is being remanded, in 
part, to obtain records of post-service pain management 
treatment, as the June 2005 VA examination report reflects 
that the veteran was being seen by pain management for his 
low back.  There is no indication that these records include 
treatment for the right shoulder.  As such, a remand to 
obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991).  

Also, in August 2006, subsequent to issuance of the March 
2006 SSOC, the Board received a record of treatment for basal 
cell carcinoma.  This record of treatment is not pertinent to 
the claim involving right shoulder arthritis; hence, a remand 
for RO consideration of this evidence in the first instance 
is not warranted.  See 38 C.F.R. § 20.1304 (2007).  

Finally, the Board notes the veteran's assertion, advanced in 
his April 2006 substantive appeal, that the June 2005 
examiner failed to provide measurements of limitation of 
motion due to pain.  However, the Board notes that the June 
2005 examination report includes the results of range of 
motion testing of the shoulders, and the examiner found that 
the veteran experienced no issue with pain, fatigue, 
weakness, lack of endurance, or incoordination in the 
shoulders.  As the June 2005 VA examination report includes 
findings pertinent to the applicable rating criteria, the 
Board finds that this examination report is sufficient to 
decide the claim for a higher initial rating for right 
shoulder arthritis.  Hence, further examination in connection 
with this claim is not warranted..  

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on this matter.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In the September 2004 rating decision, the RO assigned an 
initial, noncompensable rating for adhesive capsulitis in the 
right shoulder, under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5203, which indicates that the veteran's right shoulder 
condition was being evaluated, by analogy, to impairment of 
the clavicle or scapula.  See 38 C.F.R. §§ 4.20 and 4.27.  

However, in his November 2004 NOD, the veteran pointed out 
that the MRI which revealed adhesive capsulitis, cited in the 
September 2004 rating decision, was of the left shoulder, and 
the veteran submitted a copy of the MRI request.  During the 
June 2005 VA examination, the veteran reiterated that 
adhesive capsulitis was the wrong diagnosis of his right 
shoulder, rather, he had right shoulder pain, and that he had 
left shoulder capsulitis [parenthetically, the Board notes 
that the September 2005 rating decision granted service 
connection for left shoulder adhesive capsulitis].  Regarding 
the right shoulder, the examiner noted that the diagnosis of 
adhesive capsulitis was wrong and that the final diagnosis 
was right shoulder degenerative changes.  

As such, in the March 2006 rating decision, the RO granted an 
initial rating of 10 percent for right shoulder arthritis, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  If the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, 
then a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Degenerative arthritis with X-
ray evidence of involvement of two or more major joints or 
two or more minor joins warrants a 10 percent rating, while 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5003.  The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id., 
Note (1).  

Standard ranges of shoulder motion are forward elevation 
(flexion) and abduction from 0 to 180 degrees, each (with 
shoulder level at 90 degrees); and external and internal 
rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.  

The veteran has reported that he is right-handed.  Limitation 
of motion of the major arm at the shoulder level warrants a 
20 percent rating.  A 30 percent rating is warranted for 
limitation of motion midway between the side and shoulder 
level.  Where motion is limited to 25 degrees from the side, 
a 40 percent rating is warranted.  38 C.F.R. § 4.7a, 
Diagnostic Code 5201.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that there is no basis for 
assignment of an initial rating in excess of 10 percent for 
right shoulder arthritis. 

On VA examination in June 2005, the veteran described pain in 
the right shoulder since 1999.  He reported limited range of 
motion and severe pain most of the time, with constant 
symptoms.  He indicated that he had difficulty starting the 
lawn mower and pulling or pushing from the shoulder, but 
denied incapacitation.  The veteran stated that he was 
treated with Motrin, Vioxx, and Celebrex, and added that he 
experienced functional impairment in limited range of motion 
of the arm and decreased strength.  

On examination, general appearance of the right shoulder was 
normal.  There was no ankylosis of the shoulder, but the 
veteran had limited range of motion.  Range of motion testing 
revealed flexion to 160 degrees, abduction to 160 degrees, 
and internal and external rotation to 60 degrees, each.  The 
examiner noted that there was no DeLuca issue with pain, 
fatigue, weakness, lack of endurance, or incoordination.  X-
ray of the right shoulder revealed degenerative changes.  For 
the veteran's claimed diagnosis of right shoulder adhesive 
capsulitis, the examiner indicated that this was the wrong 
diagnosis, and that the diagnosis should be right shoulder 
condition.  The examiner noted that the veteran had pain in 
the shoulder, and X-rays revealed degenerative changes.  He 
added that the veteran had restricted range of motion.  The 
final diagnosis was right shoulder degenerative changes.  

The available medical evidence simply does not show that the 
veteran's right (major) shoulder is limited to, at least, 
shoulder level so as to warrant the minimum 20 percent rating 
under Diagnostic Code 5201.  The Board has considered the 
fact that ratings in excess of 10 percent are available under 
Diagnostic Codes 5200 (rating ankylosis of the scapulohumeral 
articulation), 5202 (rating malunion, recurrent dislocation 
of, fibrous union of, nonunion of, or loss of head of the 
humerus), and 5203 (rating nonunion and dislocation of the 
clavicle and scapula).  However, the June 2005 VA examiner 
specifically noted that the veteran had no ankylosis of the 
shoulder, and the record is devoid of medical findings of 
malunion, recurrent dislocation of, fibrous union of, 
nonunion of, or loss of head of the humerus; or nonunion or 
dislocation of the clavicle or scapula.  As such, an initial 
rating in excess of 10 percent under any of these diagnostic 
codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5203.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v.  
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

During the June 2005 VA examination, the veteran described 
limited range of motion and severe pain in his right shoulder 
most of the time.  In his April 2006 substantive appeal, the 
veteran indicated that he explained to the VA examiner the 
extent of weakness in his arm, limitation of motion, and 
resultant pain.  The veteran asserted that the VA examiner 
failed to provide measurements of limitation of motion due to 
pain.  However, the Board notes that the VA examination 
report reflects that the examiner did consider the veteran's 
complaints regarding functional impairment, specifically, his 
report that he had difficulty starting a lawn mower and 
pulling or pushing from the shoulder.  The examiner also 
considered the DeLuca factors and specifically stated that 
there were no issues relating to the factors of pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Thus, the examiner's finding indicates that pain did not 
affect the veteran's right shoulder range of motion.  The 
Board therefore finds that there is no objective evidence of 
functional loss due to pain or any of the other factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, that 
is not already contemplated in the initial 10 percent rating 
assigned.  

Thus, the record presents no basis for assignment of any 
higher rating based on consideration of the factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca.  
The Board points out that the 10 percent rating assigned for 
right shoulder arthritis appears consistent with the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  
 

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, since the effective date 
of the grant of service connection, the veteran's service-
connected right shoulder arthritis has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the April 2005 
SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 10 percent rating 
assigned).  Although the record reflects that the veteran is 
not currently employed, there is no showing that right 
shoulder arthritis has negatively impacted his employment; 
rather, the veteran has indicated that he is unemployed by 
choice, because he needed a break. There also is no evidence 
of record indicating that this disability has necessitated 
frequent periods of hospitalization, or otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of disability under consideration, 
pursuant to Fenderson, and the claim for a rating in excess 
of 10 percent for right shoulder arthritis must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, , that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for right shoulder 
arthritis is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted, even 
though it will, regrettably, further delay an appellate 
decision on these matters.  

The veteran's service-connected cervical and lumbar spine 
disabilities have been  rated, primarily, as intervertebral 
disc syndrome (IVDS).   See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The rating schedule essentially provides that 
IVDS may be rated by one of three ways: (1) on the basis of 
the frequency of incapacitating episodes; (2) under the 
criteria of the General Rating Formula for Rating 
Disabilities of the Spine; or (3) by separately rating any 
orthopedic and neurological manifestations, whichever method 
results in the higher evaluation.  Here, by continuing the 
ratings for the cervical and lumbar spine disabilities  (but, 
increasing the rating for the cervical spine disability), and 
in assigning the separate 10 percent ratings for numbness in 
the upper extremities (under Diagnostic Code 8599-8515) and 
numbness in the lower extremities (under Diagnostic Code 
8599-8520), the RO has, effectively, utilized the third 
method noted above.  

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve, in either the major or minor extremity, 
warrants a 10 percent rating.  Moderate incomplete paralysis 
warrants a 30 percent rating in the major extremity and a 20 
percent rating in the minor extremity.  Severe incomplete 
paralysis warrants a 50 percent rating in the major extremity 
and a 40 percent rating in the minor extremity.   38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve which is mild, moderate, moderately severe, and 
severe, with marked muscular atrophy, warrants ratings of 10, 
20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The veteran's service-connected cervical spine, lumbar spine, 
and basal cell carcinoma disabilities were evaluated during 
VA examination in June 2005.  Regarding the cervical spine, 
the veteran described pain with limited range of motion.  
Examination revealed the cervical spine to be normal, with no 
ankylosis, however, range of motion was restricted.  There 
was no DeLuca issue with pain, fatigue, weakness, lack of 
endurance, or incoordination.  The pertinent diagnosis 
regarding the cervical spine was IVDS of the cervical spine 
with degenerative changes.  

Regarding his extremities, the veteran reported numbness in 
the hands, feet, and lower extremities, tingling, numbness, 
pain all the time, and an abnormal sensation of burning.  The 
veteran indicated that, at times, he experienced difficulty 
writing, and added that he was unable to perform certain 
detailed work.  The examiner noted that there was involvement 
of C6-7, with pain radiating down both arms, with motor 
weakness in the right and left wrist extensors, and sensory 
deficiency revealing motor involvement in the lumbar spine.  
Neurological examination revealed no neuralgia, neuritis, or 
paralysis, and referred to the findings regarding IVDS.  The 
diagnosis regarding claimed numbness of the extremities was 
numbness due to disk disease of the neck and lumbar spine, 
with physical examination as described, with decreased 
strength and sensory changes.  

The Board notes that, in his April 2006 substantive appeal, 
the veteran asserted that his herniated disc of the cervical 
spine had progressively worsened since his surgery two years 
earlier.  This statement suggests a worsening of the 
veteran's cervical spine disability since the June 2005 VA 
examination.  To ensure that the record reflects the current 
severity of the disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected cervical spine disability.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

In addition, while the June 2005 VA examination includes 
findings of neurological impairment in the upper and lower 
extremities, related to the cervical and lumbar spine 
disabilities, the examiner did not specifically assess or 
describe such involvement as mild, moderate, moderately 
severe, or severe.  Medical findings as to the severity of 
all neurological symptoms attributable to the veteran's 
cervical and lumbar spine disabilities would be helpful in 
evaluating these disabilities pursuant to the rating 
criteria.  See 38 U.S.C.A. § 5103A.  

Regarding the veteran's service-connected residuals of 
excisions of basal cell carcinoma, the Board notes that this 
disability has been rated noncompensable under Diagnostic 
Code 7818.  This diagnostic code rates malignant skin 
neoplasms (other than malignant melanoma) as disfigurement of 
the head, face, or neck (DC 7800), scars (DCs 7801-7805), or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7818.  

On VA examination in June 2005, the veteran reported that he 
had had at least eight different surgical procedures on the 
face, arms, and chest for basal cell carcinoma.  For the 
claimed diagnosis of basal cell carcinoma, the examiner noted 
that the veteran had multiple scars on the left arm, the 
large one measuring 3 cm. by 5 cm., and the final diagnosis 
was basal cell carcinoma removal.  

In his April 2006 substantive appeal, the veteran asserted 
that he met the criteria of two or more characteristics of 
disfigurement of the head, face, and neck, as described in 
Diagnostic Code 7800.  Specifically, he described three basal 
cell excisions on the left neck, with scarring and change in 
skin pigmentation, a basal cell excision below his right eye 
with elevated scarring, and two basal cell skin scrapes, one 
on his left eyebrow and one on his scalp, with change in skin 
pigmentation.  An August 2006 record of dermatological 
treatment indicates that the result of a shave biopsy of the 
back revealed basal cell carcinoma.  

In light of the veteran's April 2006 statement regarding 
basal cell carcinoma, the Board finds that a more 
contemporaneous VA examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the service-connected residuals of excisions of 
basal cell carcinoma.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green, 1 Vet. App. at 124; Caffrey, 6 Vet. 
App. at 381.  

The Board also notes, as the RO pointed out in the March 2006 
SSOC, the veteran is in receipt of a 60 percent rating for 
seborrheic dermatitis.  To the extent possible, the VA 
examiner should attempt to render findings pertinent to the 
veteran's service-connected residuals of excisions of basal 
cell carcinoma, as distinguished from his service-connected 
seborrheic dermatitis, as evaluation of the same disability 
under different diagnoses would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

Accordingly, the RO should arrange for the veteran to undergo 
the examinations identified above, by appropriate physicians, 
at a VA medical facility.  The veteran is hereby notified 
that failure to report to any scheduled examination(s), 
without good cause, may result in a denial of the claim(s) 
(as adjudication of the original claim(s) will be based on 
the evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to under further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records.

During the June 2005 VA examination, the veteran reported 
that he was being seen by pain management for his lumbar 
spine disability, however, no records of post-service 
treatment for the lumbar spine disability have been 
associated with the claims file.  Further, in an August 2006 
statement, accompanying a record of dermatological treatment, 
the veteran's representative indicated that VA would find 
recent treatment records for recurring episodes of basal cell 
carcinoma, however, the claims file only includes three 
records of post-service dermatological treatment, from 
December 2004, June 2005, and August 2006.    

To ensure that all due process requirements are met, the RO 
should advise the veteran of the evidence necessary to 
support the claims remaining on appeal, and give him another 
opportunity to present information and/or evidence pertinent 
to the claims, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should invite the veteran to submit 
all pertinent evidence in his possession (not previously 
requested) and ensure that its notice to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates.   The RO should specifically request that 
the veteran identify his records of post-service pain 
management treatment for his service-connected lumbar spine 
disability, and any post-service treatment for basal cell 
carcinoma.

After providing the appropriate notice, the RO should also 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.  The RO's 
adjudication of the claims should include consideration of 
whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record, to particularly 
include any records of post-service 
treatment for his service-connected 
lumbar spine disability and basal cell 
carcinoma.  

The RO should explain how to establish 
entitlement to higher initial ratings, as 
well as the type of evidence that is the 
veteran's ultimate responsibility to 
submit, and invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above) and the RO should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include any 
records of post-service treatment for his 
service-connected lumbar spine disability 
and basal cell carcinoma (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations, by appropriate physicians, 
at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic examiner in conjunction with 
his or her examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The neurological examiner should 
identify, and comment on  the existence, 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the veteran's cervical and lumbar spine 
disability.  The examiner should describe 
the severity of any neurological 
symptoms, specifically, whether such 
symptoms are mild, moderate, moderately 
severe, or severe.  

The orthopedic examiner should conduct 
separate range of motion testing of the 
cervical spine and the lumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings with respect to each segment of 
the spine, as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the cervical or 
thoracolumbar spine due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

The physician should also indicate 
whether the veteran has any ankylosis of 
the cervical spine or the lumbar spine; 
and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.   

The examiner should also describe any 
scarring resulting from surgery to the 
cervical spine and indicate whether such 
scarring is deep, causes limited motion, 
exceeds 144 square inches, is unstable, 
or is painful on examination.  

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his cervical or lumbar 
spine disabilities, the examiner should 
specify whether, over the past 12 months, 
such episodes have had a total duration 
of (a) at least two weeks but less than 4 
weeks; (b) at least 4 weeks but less than 
6 weeks; or (c) at least 6 weeks.  

4.  The RO should also arrange for the 
veteran to undergo VA dermatology 
examination, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The physician 
should set forth all examination 
findings, along with a complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

The examiner should indicate whether the 
veteran's residuals of excisions of basal 
cell carcinoma, distinct from his 
seborrheic dermatitis, are deep, cause 
limited motion, exceed 144 square inches, 
are unstable, are painful on examination, 
or cause limitation of function of an 
affected body part.  

Specifically in regard to the head, face 
and neck, the examiner should indicate 
whether the veteran's service-connected 
residuals of excisions of basal cell 
carcinoma are the equivalent of a scar 5 
or more inches (13 or more cm.) in 
length, and/or a scar at least one-
quarter inch (0.6 cm.) wide at its widest 
part.  

The examiner should also comment as to 
visible or palpable tissue loss, surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmentation, abnormal 
skin texture, missing underlying soft 
tissue, and induration and inflexibility.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence 
(including that received since the March 
2006 SSOC) and legal authority.  The RO's 
adjudication of each claim should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


